DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”) (US 2020/0051966 A1) in view of Park et al. (“Park”) (US 2013/0321499 A1).
Regarding claim 1, Lee discloses a display apparatus (a tiled display device 1 may be implemented by connecting a plurality of display devices 10, para. 0034, fig. 1), comprising: 
a first substrate including a plurality of pixels provided in a display portion (a circuit layer CL may be disposed on the substrate 101 of the display device 10 in the display area DA, and a light-emitting unit LE may be disposed on the circuit layer CL, para. 0037, fig. 2); 
a second substrate coupled to the first substrate (an auxiliary substrate AS may be disposed below the substrate 101 of the display device 10, para. 0042); and 
a routing assembly disposed adjacent to an outermost side surface of the first substrate and a corresponding outermost side surface of the second substrate (the pads PD of the first pad unit PAD1 of the substrate 101 may be electrically connected to the pads PD of the second pad unit PAD2 of the auxiliary substrate AS by connection electrodes CE, para. 0050), 
wherein the first substrate (101) includes:
a first pad part (PAD1) connected to the routing assembly and the plurality of pixels (the first surface may be the top surface TS of the substrate 101 on which the circuit layer CL and the first pad unit PAD1 are disposed, paras. 0048 and 0051); and
wherein the first pad part includes a plurality of first gate pads provided in outermost pixels disposed at one edge portion of the first substrate among the plurality of pixels and connected to the gate driving circuit (a plurality of pads PD of the first pad unit PAD1 and a plurality of pixels P of FIG. 1 are electrically connected through a plurality of signal lines 145, para. 0041).
Lee does not specifically disclose a gate driving circuit disposed in the display portion, the gate driving circuit including a shift register for supplying a scan signal to the plurality of pixels.
In a similar field of endeavor of display device, Park discloses a gate driving circuit disposed in the display portion (a portion of the gate driver 400 is disposed in the display area 820, para. 0080), the gate driving circuit including a shift register for supplying a scan signal to the plurality of pixels (each of the stages SR1, SR2, SR3, . . . includes a first substage 440 and a second substage 470. The second substages 470 are disposed in the display area 820, and the first substages 440 are disposed in the peripheral area 830. The first substage 440 and the second substage 470 are electrically connected to each other. The first substages 440 are connected to respective gate lines G1, G2, G3, . . . , and apply the gate signals to the respective gate lines G1, G2, G3, . . .para. 0092, fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the gate driving circuit as taught by Park in the system of Lee in order to reduce the size of the peripheral area and supply driving signals to the plurality of pixels efficiently.
Regarding claim 2, the combination of Lee and Park discloses the first substrate further includes a gate control line group (470) disposed individually between the plurality of pixels (PX) and connected to the shift register (SR1, SR2, SR3), and
the gate control line group is electrically connected to the plurality of first gate pads (400) (fig. 6, para. 0092 of Park).
Regarding claim 3, the combination of Lee and Park discloses the first substrate further includes a plurality of gate lines (G1, G2) disposed in the display portion to supply the scan signal to the plurality of pixels,
the shift register (SR1, SR2) includes a plurality of stage circuit unit (SR1, SR2) disposed in the display portion to respectively supply the scan signal to the plurality of gate lines, and
each of the plurality of stage circuit units includes:
a plurality of branch circuits (472, 474) disposed apart from one another between the plurality of pixels in a lengthwise direction of the plurality of gate lines and connected to the gate control line group; and
a branch network (500, VSS, CK, CKB and STV) electrically connected to the plurality of branch circuits (figs. 6 and 14, paras. 0084-0086 of Park).
Regarding claim 4, the combination of Lee and Park discloses the gate control line group includes a start signal line, a plurality of shift clock lines, at least one gate driving power line, and at least one gate common power line (the gate driver 400 receives the at least one low voltage VSS, the clock signals CK and CKB, and the scanning start signal STV from the data driver 500, and generates the gate signals including a gate-on voltage and a gate-off voltage, for example, to be applied to the gate lines G1, G2, G3, para. 0086 of Park).
Regarding claim 5, the combination of Lee and Park discloses each of the plurality of branch circuits includes at least one thin film transistor for generating the scan signal (each of the stages SR1, SR2, SR3, . . . may include a plurality of TFTs, and each of the first substage 440 and the second substage 470 may include one or more TFTs, para. 0096 of Park).
Regarding claim 6, the combination of Lee and Park discloses the branch network (500, VSS, CK, CKB and STV) includes:
a plurality of control nodes (Q1-Q4 in fig. 7) disposed in parallel with the plurality of gate lines; and
a network line (e.g., VSS1, VSS2, CR1, CR2…) selectively connected to lines of the gate control line group and selectively connected to the plurality of control nodes (paras. 0103-0107 Park).
Regarding claim 7, the combination of Lee and Park discloses each of the plurality of branch circuits includes at least one thin film transistor connected to at least one of the network line and the plurality of control nodes (para. 0096 of Park).
Regarding claims 8 and 14, the combination of Lee and Park discloses the branch network includes:
a first control node, a second control node, and a third control node disposed in parallel with a corresponding gate line of the plurality of gate lines (Q1-Q4, para. 0107-0108); and
a network line (e.g., VSS1, VSS2, CR1, CR2…) selectively connected to lines of the gate control line group and selectively connected to the first to third control nodes (para. 0107-0108),
wherein each of the plurality of stage circuit units (SR) includes:
a node control circuit (controls the control nodes Q1-Q4) controlling a voltage of each of the first to third control nodes; 
a first inverter circuit (Tr12) controlling the voltage of the second control node (Q3) based on the voltage of the first control node (Q4) supplied through the network line;
a second inverter circuit (Tr7) controlling the voltage of the third control node (Q2) based on the voltage of the first control node (Q4) supplied through the network line; and
an output buffer circuit (455, 457) outputting the scan signal based on the voltage of each of the first to third control nodes (fig. 7, paras. 0100 and 0107-0109 of Park).
Regarding claims 9 and 15, the combination of Lee and Park discloses a plurality of thin film transistors included in the node control circuit, the first inverter circuit, the second inverter circuit, and the output buffer circuit are distributedly disposed within one horizontal line to configure each of the plurality of branch circuits (fig. 7, paras. 0100 and 0107-0109 of Park).
Regarding claim 10, Lee discloses each of the plurality of stage circuit units includes a first stage circuit unit and a second stage circuit unit, and
the plurality of control nodes are shared by the first stage circuit unit and the second stage circuit unit (each of the stages SR1, SR2, SR3, . . . includes a first substage 440 and a second substage 470. The second substages 470 are disposed in the display area 820, and the first substages 440 are disposed in the peripheral area 830. The first substage 440 and the second substage 470 are electrically connected to each other. The first substages 440 are connected to respective gate lines G1, G2, G3, . . . , and apply the gate signals to the respective gate lines G1, G2, G3, . . . para. 0092 of Park).
Regarding claim 11, the combination of Lee and Park discloses the second stage circuit unit and the first stage circuit unit are electrically connected to a same gate line to supply a same scan signal to the same gate line (para. 0092 of Park).
Regarding claim 12, the combination of Lee discloses a display apparatus (a tiled display device 1 may be implemented by connecting a plurality of display devices 10, para. 0034, fig. 1), comprising:
a first substrate including a display area (a circuit layer CL may be disposed on the substrate 101 of the display device 10 in the display area DA, and a light-emitting unit LE may be disposed on the circuit layer CL, para. 0037, fig. 2);
a plurality of pixel areas arranged at a first interval in the display area (the display area DA may include a plurality of pixels P, para. 0034);
a gate driving circuit (the first pad unit PAD1 is disposed on the top surface TS of the substrate 101 in the pad area PA, para. 0040); and
a plurality of first gate pads electrically connected to the gate control line group (a plurality of pads PD of the first pad unit PAD1 and a plurality of pixels P of FIG. 1 are electrically connected through a plurality of signal lines 145, para. 0041).
Lee does not specifically disclose the gate driving circuit including a shift register configured to include a plurality of stage circuit units disposed in each of horizontal lines of the display area, the each of the plurality of stage circuit units including a plurality of branch circuits disposed apart from one another within one horizontal line;
a gate control line group disposed between one or more pixel areas and connected to the plurality of stage circuit units;
the plurality of first gate pads disposed in the display area; wherein outermost pixel areas among the plurality of pixel areas include the plurality of first gate pads.
In a similar field of endeavor of display device, Park discloses a gate driving circuit (400, fig. 6) including a shift register configured to include a plurality of stage circuit units (stages SR1, SR2, SR3…) disposed in each of horizontal lines of the display area, the each of the plurality of stage circuit units including a plurality of branch circuits (472, 474, fig. 14) disposed apart from one another within one horizontal line (each of the stages SR1, SR2, SR3, . . . includes a first substage 440 and a second substage 470. The second substages 470 are disposed in the display area 820, and the first substages 440 are disposed in the peripheral area 830. The first substage 440 and the second substage 470 are electrically connected to each other. The first substages 440 are connected to respective gate lines G1, G2, G3, . . . , and apply the gate signals to the respective gate lines G1, G2, G3, . . .para. 0092, fig. 6);
a gate control line group (470) disposed between one or more pixel areas and connected to the plurality of stage circuit units (fig. 6, para. 0092);
the plurality of first gate pads disposed in the display area; wherein outermost pixel areas among the plurality of pixel areas include the plurality of first gate pads (fig. 6, para. 0092).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the gate driving circuit as taught by Park in the system of Lee in order to reduce the size of the peripheral area and supply driving signals to the plurality of pixels efficiently.
Regarding claim 13, the combination of Lee and Park discloses each of the plurality of stage circuit units (stages SR1, SR2, SR3) further includes a branch network (500, VSS, CK, CKB and STV) electrically connecting the plurality of branch circuits, and
wherein each of the plurality of branch circuits is disposed between one or more pixel areas within the one horizontal line and connected to the gate control line group through the branch network (figs. 6 and 14, paras. 0084-0086 of Park).

Regarding claim 16, Lee discloses a second substrate coupled to a rear surface of the first substrate by a coupling member (an auxiliary substrate AS may be disposed below the substrate 101 of the display device 10, para. 0042); and
a routing assembly disposed on an outer surface of the first substrate and a corresponding outer surface of the second substrate (the pads PD of the first pad unit PAD1 of the substrate 101 may be electrically connected to the pads PD of the second pad unit PAD2 of the auxiliary substrate AS by connection electrodes CE, para. 0050).
Regarding claim 17, Lee discloses the second substrate includes:
a second pad part (PAD2, figs, 2 and 4) including a plurality of second gate pads (PD) respectively connected to the plurality of first gate pads (PAD1) through the routing assembly (CE);
a third pad part (140) including a plurality of third gate pads respectively connected to the plurality of second gate pads; and
a plurality of gate link lines (145) respectively connecting the plurality of second gate pads to the plurality of third gate pads (paras. 0049-0050).
Regarding claim 18, Lee discloses the second substrate further includes a gate control signal transfer portion disposed to bypass the third pad part and to selectively connect each of the plurality of third gate pads to a corresponding gate link line of the plurality of gate link lines (paras. 0048-0050).
Regarding claim 19, Lee discloses the gate control signal transfer portion includes a plurality of gate control signal transfer lines electrically connecting each of the plurality of third gate pads to a corresponding gate link line of the plurality of gate link lines, and
each of the plurality of gate link lines passes through a region between the plurality of third gate pads and is selectively connected to the plurality of gate control signal transfer lines (paras. 0048-0050).
Regarding claim 20, Lee discloses the gate control signal transfer portion includes a plurality of gate control signal transfer lines electrically connecting each of the plurality of third gate pads to a corresponding gate link line of the plurality of gate link lines (paras. 0048-0050),
the plurality of gate control signal transfer lines and the plurality of gate link lines are disposed on different layers, on a rear surface of the second substrate, and
the other side of each of the plurality of gate link lines is electrically connected to a corresponding gate control signal transfer line through a link contact hole (not shown, paras. 0048-0050).
Regarding claim 21, Lee discloses a multi display apparatus, comprising:
a plurality of display modules arranged in at least one direction of a first direction and a second direction transverse to the first direction,
wherein each of the plurality of display modules includes the display apparatus of claim 12 (a tiled display device 1 may be implemented by connecting a plurality of display devices 10, para. 0034).
Regarding claim 22, “the two adjacent display modules contact each other through respective side surfaces of the two adjacent display modules, and a second interval between adjacent outermost pixels is equal to or less than the first interval between two adjacent pixels” is the matter of designer’s choice to reduce the size of the non-display areas NDA of the tiled display device 1 in each of which the bezel of one of the display devices 10 and the bezel of the adjacent one are disposed as suggested in  FIG.  of Lee.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2019/0164478 A1) discloses  the GIP driving circuit in the active area of the OLED display panel, the GIP part 31 and a GIP internal interconnection line part 32.The GIP part 31 corresponds to an element (transistor or capacitor) constituting a stage of the GIP driving circuit. At least one stage ST of the GIP driving circuit for driving a gate line is distributed and arranged in a plurality of unit pixel regions driven by a gate line. The GIP internal interconnection line part 32 is an area in which connection lines for connecting elements in a stage of the GIP driving circuit are arranged (figs. 6-7, paras. 0094-0098).
Kang et al. (US 10,403,207 B2) discloses the display device may include gate drivers (i.e., a first gate driver, a second gate driver) and an emission control driver in the circuit region IRC of the display region (fig. 10). Stages of the gate driver may be located between two adjacent pixel columns, which corresponding to at least two pixel rows, to secure a space in which the gate driver is interposed in the display region (fig. 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693